       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 1 of 28




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ISAAC A. MILLER,                  :
                                  :
            Plaintiff,            :     No. 3:19-cv-01775
                                   :
     v.                            :    (Saporito, M.J.)
                                   :
ANDREW SAUL,                      :
Commissioner of                   :
Social Security,                   :
                                   :
            Defendant.             :


                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s (“Commissioner”) final

decision denying Isaac A. Miller’s (“Miller”) claim for supplemental

security income under Title XVI of the Social Security Act. This matter

has been referred to the undersigned United States Magistrate Judge on

consent of the parties, pursuant to the provisions of 28 U.S.C. § 636(c)

and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 9, Doc. 10, Doc.

11). For the reasons stated herein, we will AFFIRM the decision of the

Commissioner.
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 2 of 28




I.   Background and Procedural History

     Miller is an adult individual born July 5, 1999, who was 14 years

old at the time of his alleged onset date of disability—April 22, 2013. (Tr.

217). Miller’s age at the onset date makes him a “younger person” under

the Social Security Act. See 20 C.F.R. § 404.1563(c). Miller is a high school

graduate and attended special education courses while in school. (Tr. 52).

Beyond serving as a dishwasher at the Blue Mountain Retreat for

approximately two weeks, Miller has never worked. (Tr. 56-57). Thus,

Miller has no past relevant work experience. 1 (Tr. 24).

     Miller is an individual who received supplemental security income

benefits based on disability as a child. (Tr. 20). Miller alleged disability

due to experiencing difficulty understanding direction, reading and

writing, staying on task, attention deficit hyperactivity disorder

(“ADHD”), receiving learning support since kindergarten; and getting

upset when he cannot perform certain tasks. (Tr. 220). As required by

law, eligibility for these disability benefits were redetermined under the

rules for determining disability in adults when the claimant turns 18,


1 Past relevant work is defined as work that a claimant has done within
the past 15 years, that was substantial gainful activity, and that lasted
long enough for the claimant to learn to do it. 20 C.F.R. § 404.1560.
                                    -2-
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 3 of 28




and on November 20, 2017, it was determined that Miller was no longer

disabled as of November 1, 2017. (Id.). This determination was upheld

upon reconsideration after a disability hearing by a State agency

Disability Hearing Officer. (Id.). Thereafter, Miller filed a written request

for an administrative hearing on July 30, 2018. (Id.). Miller, represented

by counsel, appeared and testified before Administrative Law Judge,

Mike Oleyar (the “ALJ”), on January 3, 2019, in Wilkes Barre,

Pennsylvania. (Tr. 12, 47). In addition, an impartial vocational expert

(“VE”), Josephine Doherty, and Miller’s mother, Margaret Miller, also

appeared and testified during the administrative hearing. (Tr. 47). At the

time of the hearing, Miller was 19 years old and resided with his family

in New Ringgold, Pennsylvania, which is in the Middle District of

Pennsylvania. (Tr. 52).

     In a written decision dated February 13, 2019, the ALJ denied

Miller’s application for benefits. (Tr. 9, 12). Miller sought further review

of his claim by the Appeals Council of the Office of Disability Adjudication

and Review, but his request was denied for review on August 12, 2019.

(Tr. 1). Miller subsequently filed an appeal to the this Court on October

11, 2019, arguing that the ALJ’s decision was not supported by


                                    -3-
         Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 4 of 28




substantial evidence. (Doc. 1). On December 11, 2019, the Commissioner

filed his answer, in which he maintains that the ALJ’s decision was

correct and in accordance with the law and regulations. (Doc. 7, at 3).

        On this score, Miller’s treatment history demonstrates that he has

ADHD, selective mutism, autism, and a learning disability. (Tr. 20, 417-

418). Miller alleges that these conditions affect his ability to retain

information,     complete     tasks,    concentrate,    understand,       follow

instructions, and get along with others. (Tr. 395). In August 2013, Miller

underwent a Wechsler Children Intelligence Scale-IV test administered

by consultative examiner, Dr. David O’Connell (“Dr. O’Connell”). (Tr.

508-12). The test revealed that Miller had an IQ score of 66, which placed

him in the mildly mental retardation range of mental abilities. (Tr. 510-

511). In March 2018, however, Miller was administered the Wechsler

Adult Intelligence Scale – IV test and received an IQ score of 74, a verbal

comprehension score of 72, a perceptual reasoning score of 82, a working

memory score of 74, and a processing speed score of 84. (Tr. 626-27).

Miller’s full-scale IQ and verbal comprehension score placed him in the

borderline range and the other scores were in the low average range. (Tr.

626).


                                       -4-
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 5 of 28




     Additionally, throughout his schooling, Miller received an

individualized education plan (“IEP”) for special education services. (Tr.

290-94). Because of his learning disability, Miller participated in group

education and his teachers read his tests to him upon request, as he

experienced difficulties in the areas of basic reading skills, reading

comprehension, spelling and written expression, math calculations, and

math reasoning. (Tr. 290-94). Despite his disability, Miller maintained

good relationships with his teachers and peers, and was involved in cross

country kayaking while in school . (Tr. 520). Further, throughout his

education, Miller attended 60 percent general education classes and

successfully graduated high school. (Tr. 20).

     With regard to Miller’s mental status examinations, the medical

record revealed that the findings were unremarkable. (Tr. 581, 657, 840).

For example, upon examination, Miller was noted as pleasant, polite, and

cooperative; his mood was euthymic; he exhibited no thought or

perceptual disturbances; his recent and remote memory was intact; his

concentration was adequate; his general fund of knowledge was normal;

and his ADHD symptoms were managed and stable with medication

adherence. (Tr. 581, 657, 840). The record reflected, however, that at


                                   -5-
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 6 of 28




times Miller exhibited abnormal social interactions with impaired

memory, which was treated by medication. (Tr. 657).

      In November 2017, Miller was examined by consultative examiner,

Dr. Angela Chiodo (“Dr. Chiodo”). (Tr. 601-05). Dr. Chiodo opined that

Miller had marked limitations in carrying out complex instructions and

making judgments on decisions; moderate limitations on understanding

and remembering complex instructions; and mild limitations on making

judgments on simple decisions. (Tr. 606-08). Additionally, Dr. Chiodo

opined that Miller had no limitations with regard to understanding,

remembering, or carrying out simple instructions; and although he had

moderate limitations in the area of interacting appropriately with the

public, Miller’s limitations were mild with respect to coworkers and

supervisors. (Tr. 606-07).

      Also, in November 2017, Miller was examined by Dr. Soraya

Amanullah (“Dr. Amanullah”), State agency mental health consultant.

(Tr. 100-01). Dr. Amanullah opined that Miller’s mental health

conditions were severe. (Tr. 100). With regard to the “paragraph B”

criteria,   Dr.   Amanullah     found    that    Miller’s   understanding,

remembering, or applying information was mildly restricted; that he was


                                   -6-
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 7 of 28




moderately restricted with respect to interacting with others; that he was

moderately restricted in terms of concentration, persistence, or pace; and

that he was mildly restricted with regard to adapting or managing

oneself. (Tr. 101).

      In March 2018, Miller was examined by Dr. Stephanie Adam (“Dr.

Adam”). (Tr. 624-27). Dr. Adam opined that Miller had moderate

limitations with regard to understanding, remembering, or carrying out

simple instructions and making simple work-related decisions. (Tr. 628).

Dr. Adam also opined that Miller had moderate limitations with respect

to understanding, remembering, or carrying out complex instructions

and making complex work-related decisions. (Tr. 628-630). Further, Dr.

Adam opined that Miller had moderate limitations in the area of

interacting appropriately with the public, coworkers, and supervisors;

and marked limitations with regard to responding appropriately to usual

work situations and routine work settings. (Tr. 628-29).

      In January 2018, Miller’s special education teacher, Ms. Sherri

Gerber (“Ms. Gerber”), completed a teacher questionnaire form. (Tr. 425-

429). In the questionnaire form, Ms. Gerber indicated that Miller had

some slight to serious difficulties with acquiring and using information,


                                   -7-
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 8 of 28




such as reading and comprehending written material and math

problems; that he had slight difficulties with carrying out multistep

instructions and working accurately without careless mistakes; and that

he experienced difficulties working at a reasonable pace and finishing on

time. (Tr. 425-26). Ms. Gerber further indicated that Miller had no

limitations in the area of interacting and relating with others; no

limitations with regard to moving about and manipulating objects; no

limitations in the area of caring for himself; and no physical health

impairments that she was aware of. (Tr. 427-29).

     Moreover, in March 2018, Dr. Richard Small (“Dr. Small”)

completed a Mental Residual Functional Capacity Assessment form. (Tr.

631-33). In the form, Dr. Small opined that Miller had some moderate

limitations in the following areas: remembering, carrying out, and

understanding detailed instructions; social interaction; and adaptation.

(Tr. 631-32).

     In May 2018, Miller injured his right knee while playing basketball.

(Tr. 731). Miller’s injury resulted in a tear to his right ACL. (Tr. 743).

Thus, in June 2018, Miller underwent arthroscopic reconstruction

surgery. (Id.). After his surgery, Miller was treated with physical


                                   -8-
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 9 of 28




therapy, and by August 2018, Miller reported that he was training to run

a half marathon with no increased symptoms. (Tr. 15). In September

2018, Miller reached his maximal functional level and was discharged

from physical therapy. (Tr. 814, 819).

      As for his daily activities, Miller testified and reported that he cared

for most of his personal needs, prepared light meals, and performed

household chores—all of which he completed with the assistance of his

mother. (Tr. 391-93). Miller further reported that he watched television

with his sister, shopped in stores, cared for his family dog, played

baseball and football, trained for a 5k marathon, listened to music,

participated in Boy Scouts, and went to church because he was the altar

boy. (Tr. 391-395, 811). Miller reported, however, that he was unable to

count change, pay bills, handle a savings account, and use a checkbook

because he struggles with math and gets nervous and confused. (Tr. 393).

II.   Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Id. § 1383(c)(3); Johnson v. Comm’r of Soc. Sec., 529 F.3d


                                    -9-
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 10 of 28




198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D.

Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552 (1988). Substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence

is not substantial evidence if the ALJ ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). In an adequately developed factual record,

substantial evidence may be “something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision

is supported by substantial evidence the court must scrutinize the record

as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

The question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not


                                  - 10 -
        Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 11 of 28




disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

       To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); Id. § 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); Id.

§ 416.905(a). To satisfy this requirement, a claimant must have a severe

physical or mental impairment2 that makes it impossible to do his or her


2   A “physical or mental impairment” is an impairment resulting from
                                    - 11 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 12 of 28




previous work or any other substantial gainful activity3 that exists in the

national economy. 42 U.S.C. § 423(d)(2)(A); Id. § 1382c(a)(3)(B); 20 C.F.R.

§ 404.1505(a); Id. § 416.905(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a); Id. § 416.920(a). Under this process, the

Commissioner must determine, in sequence: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment meets or

equals a listed impairment; 4 (4) whether the claimant is able to do past

relevant work, considering his or her residual functional capacity

(“RFC”); 5 and (5) whether the claimant is able to do any other work,



“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3); Id. § 1382c(a)(3)(D).
3 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510; id. § 416.910.
4 An extensive list of impairments that warrant a finding of disability

based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
5 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1); id. § 416.945(a)(1). In assessing a claimant’s RFC, the
                                   - 12 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 13 of 28




considering his or her RFC, age, education, and work experience. Id.

§ 404.1520(a); Id. § 416.920(a). The claimant bears the initial burden of

demonstrating a medically determinable impairment that prevents him

or her from doing past relevant work. 42 U.S.C. § 423(d)(5); Id.

§ 1382c(a)(3)(H)(i); 20 C.F.R. § 404.1512; Id. § 416.912; Mason, 994 F.2d

at 1064. Once the claimant has established at step four that he or she

cannot do past relevant work, the burden then shifts to the Commissioner

at step five to show that jobs exist in significant numbers in the national

economy that the claimant could perform consistent with his or her RFC,

age, education, and past work experience. 20 C.F.R. § 404.1512(f); Id.

§ 416.912(f); Mason, 994 F.2d at 1064.

III. Discussion

     As mentioned above, Miller received supplemental security income

benefits based on disability as a child. (Tr. 12). Eligibility for these

disability benefits, however, must be redetermined by the Commissioner

under the rules for determining disability in adults when the claimant

turns 18. See 42 U.S.C. § 1382(c). As such, on November 20, 2017, it was



Commissioner considers all medically determinable impairments,
including those that are not severe. Id. § 404.1545(a)(2); id.
§ 416.945(a)(2).
                                  - 13 -
         Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 14 of 28




determined that Miller was no longer disabled as of November 1, 2017.

(Tr. 12). This determination was upheld upon reconsideration after a

disability hearing by a State agency Disability Hearing Officer. (Id.).

Thereafter, Miller filed a written request for an administrative hearing.

(Id.).

         In his February 2019 decision, however, the ALJ denied Miller’s

claim for benefits. (Tr. 9-26). The ALJ evaluated Miller’s application for

benefits at each step of the sequential evaluation process. (Tr. 14-24).

While the ALJ did not make a finding as to whether Miller had engaged

in substantial gainful activity at step one, it is undisputed that Miller

has never worked. (Tr. 24, 56-57). At step two, the ALJ found that since

November 1, 2017, Miller had the following medically determinable and

severe impairments: ADHD, borderline intellectual functioning, learning

disorder, social anxiety disorder, and autism spectrum disorder. (Tr. 14).

         At step three, the ALJ found that since November 1, 2017, Miller

did not have an impairment or combination of impairments that met or

medically equaled the severity of an impairment listed in 20 C.F.R. Part

404, Subpart P, Appendix 1, during the relevant period. (Tr. 15-19).




                                     - 14 -
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 15 of 28




      Between steps three and four, the ALJ fashioned an RFC

considering Miller’s limitations from his impairments:

      After careful consideration of the entire record, the
      undersigned finds that since November 1, 2017, [Miller] has
      had the [RFC] to perform a full range of work at all exertional
      levels, but with the following non-exertional limitations:
      simple, routine tasks, but not at a production line pace (such
      as assembly line work); simple work related decisions with
      occasional changes in the work setting; occasional interaction
      with supervisors, coworkers, and never public interactions;
      and no tandem or group tasks with coworkers. In addition,
      [Miller] is limited to instructions that are oral and not
      written.

(Tr. 19).

      At step four, the ALJ found that Miller had no past relevant work.

(Tr. 24). At step five, the ALJ determined that based on Miller’s age,

education, work experience, and RFC that there were a significant

number of jobs in the national economy that he could perform, including

working as a vehicle cleaner, janitor, and laundry attendant. (Tr. 25).

      Miller contends that the decision of the ALJ is not supported by

substantial evidence of record and raises three issues on appeal attacking

various aspects of the ALJ’s decision. We shall address each argument

seriatim.




                                   - 15 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 16 of 28




     A. The ALJ’s Step Two Evaluation is Supported by
        Substantial Evidence and Any Alleged Error is Harmless
        on These Facts

     Miller’s first claim of error, challenges the ALJ’s step two

evaluation. (Doc. 12, at 3-4). Specifically, Miller argues that the ALJ

erred in failing to find his headache disorder and right knee injury

resulting in ACL reconstruction a severe impairment. (Doc. 12, at 3).

With regard to his headache disorder, Miller contends that the medical

record demonstrates that he had approximately 24 significant migraines

with seven out of ten pain in only a three-month time frame. (Id.). Miller

further contends that he sought medical treatment with a neurologist for

this disorder who was attempting to manage the disorder medically. (Doc.

12, at 3-4). Thus, Miller argues that his headache disorder and right knee

injury resulting in ACL reconstruction should have been considered a

severe impairment because it causes more than a minimal effect on his

ability to meet the basic demands of work activity. (Id.).

     In response, the Commissioner argues that the ALJ thoroughly

explained the legal and factual basis in support of his findings concerning

severity at step two, and that the ALJ’s step two evaluation is supported

by substantial evidence. (Doc. 13, at 9-13).


                                   - 16 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 17 of 28




     At step two of the sequential evaluation process, the ALJ

determines whether a claimant has a medically severe impairment or

combination of impairments. Bowen v. Yuckert, 482 U.S. 137, 140-41

(1987). An impairment is considered severe if it “significantly limits an

individual’s physical or mental abilities to do basic work activities.” 20

C.F.R. 404.1520(c). An impairment is severe if it is “something beyond a

‘slight abnormality’ which would have no more than a minimal effect on

the Plaintiff’s ability to do basic work activities.” McCrea v. Comm’r of

Soc. Sec., 370 F.3d at 357, 360 (3d Cir. 2004) (quoting SSR 85-28, 1985

WL 56856 (1985)). The Court of Appeals is clear that the step-two inquiry

is a de minimis screening device used to cast out meritless claims.

McCrea, 370 F.3d at 360; Newell v. Comm’r of Soc. Sec., 347 F.3d 541,

546 (3d Cir. 2003). The burden is on the claimant to show that an

impairment qualifies as severe. Bowen, 482 U.S. at 146.

     Here, we find that substantial evidence supports the ALJ’s step two

evaluation. At step two, the ALJ considered all of Miller’s alleged

impairments, including his ADHD, selective mutism, autism, and

learning disability. (Tr. 220, 417-18). The ALJ also considered Miller’s

tension headaches and status post right knee ACL reconstruction. (Tr.


                                  - 17 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 18 of 28




14). The ALJ concluded, however, that during the relevant period, Miller

had the following severe impairments: ADHD, borderline intellectual

functioning, learning disorder, social anxiety disorder, and autism

spectrum disorder. (Tr. 14). The ALJ then went on to conclude that Miller

had three nonsevere impairments, including allergic rhinitis, status post

right knee ACL reconstruction, and tension headaches. (Id.). In forming

this determination, the ALJ considered Miller’s treatment records and

testimony concerning his activities of daily living, which demonstrated

that Miller’s status post right knee ACL reconstruction, allergic rhinitis,

and tension headaches did not result in more than a minimal impairment

on his ability to perform work-related activities. (Id.).

     With regard to Miller’s status post right knee ACL reconstruction,

the ALJ explained that Miller injured his right knee playing basketball

and underwent reconstruction surgery in June 2018. (Tr. 14-15). After

his surgery, however, the ALJ explained that Miller was treated with

physical therapy with significantly decreased pain. (Tr. 15). Further, in

August 2018, Miller reported that he had been training to run a half

marathon with no increased symptoms, and in September 2018, he

reported that he reached his maximal functional level and was


                                   - 18 -
        Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 19 of 28




discharged from physical therapy. (Tr. 814, 819). Thus, the ALJ

concluded that Miller’s status post right knee ACL reconstruction was a

nonsevere impairment.

        As for his tension headaches, the ALJ explained that while Miller

testified to experiencing headaches twice a day, an MRI of his brain in

July 2018, demonstrated no abnormalities. (Tr. 15, 829). Additionally,

the ALJ explained that Miller was treated by a neurologist who

recommended healthier lifestyle habits, and Miller testified that he took

medications and laid down for relief. (Tr. 15, 53, 841). The ALJ further

explained that the record contained no evidence of recommended or

anticipated treatment, such as ongoing treatment by the neurologist to

treat his tension headaches. (Tr. 15). Thus, his tension headaches were

being managed medically, and were amenable to proper control by

adherence to recommended medical compliance. (Id.). Accordingly, the

ALJ concluded that Miller’s tension headaches were nonsevere

impairments.

        Miller argues that the ALJ erred in failing to find his status post

right    knee   ACL    reconstruction    and   tension   headaches        severe

impairments. (Doc. 12, at 1-2). However, the ALJ adequately explained


                                    - 19 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 20 of 28




the legal and factual basis for his step two evaluation, which we find was

supported by substantial evidence. Further, at no point in the record

does Miller identify any medical evidence that the ALJ failed to consider

concerning his right knee ACL reconstruction and tension headaches.

Moreover, even assuming that the ALJ erred in finding Miller’s right

knee ACL reconstruction and tension headaches nonsevere impairments,

any error is harmless. Read as a whole and in a commonsense fashion, it

is clear that the ALJ’s decision considered these impairments throughout

the sequential evaluation process and incorporated them into the RFC,

restricting Miller to a full range of work at all exertional levels and

incorporating additional functional limitations to adequately address his

medical impairments. Thus, the Court finds no basis for disturbing the

ALJ’s determination as to this issue.

     B. Substantial Evidence Supports the ALJ’s Step Three
        Evaluation

     Miller’s next claim of error, challenges the ALJ’s step three

evaluation. (Doc. 12, at 4-8). Specifically, Miller argues that the ALJ

erroneously concluded, at step three, that his impairments individually

or collectively, did not meet or medically equal listing 12.05 (Intellectual

disorder). Contrary to the ALJ’s findings, Miller contends that the

                                   - 20 -
       Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 21 of 28




medical record contains evidentiary support, which suggests that he has

a significant intellectual disability pursuant to listing 12.05. (Doc. 12, at

5). Miller argues:

      [Claimant] underwent IQ testing revealing a valid IQ of 66.
      (Exhibit 4F, TR pp 508-512) Of course[,] Listing 12.05 would
      require a full scale or comparable IQ score of less than 70. As
      such, the IQ score at Exhibit 4F fulfills 12.05B(1)(a).
      Furthermore, Claimant’s [m]other testified that he has
      significant intellectual difficulties that would result in
      marked or extreme limitations in his ability to understand,
      remember or apply information, interact with others,
      concentrate or maintain pace and/or adapt or manage to
      oneself. Furthermore, a [c]onsultative [e]xamination [r]eport
      at 8F found Claimant had marked limitations in his ability to
      carry out complex instructions and make judgments on
      decisions. (TR pp 600-608). Additionally, a separate
      [c]onsultative [e]xamination found Claimant to have marked
      limitations with responding appropriately to usual work
      situations and routine work settings. (Exhibit 13F, TR pp 621-
      630).

(Doc. 12, at 5). Miller argues that these findings were more than

sufficient for the ALJ to find medical equivalency to listing 12.05. (Doc.

12, at 5).

      In response, the Commissioner argues that the ALJ considered

Miller’s impairments under listing 12.05. (Doc. 13, at 15). The

Commissioner contends, however, that Miller did not meet his burden of




                                   - 21 -
         Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 22 of 28




offering evidence that satisfied all of the criteria for a listed impairment.

(Id.).

         It is the responsibility of the ALJ to identify the relevant listed

impairments given “the ALJ’s duty to investigate the facts and develop

the arguments both for and against granting benefits.” Burnett v. Comm’r

of Soc. Sec. Admin., 220 F.3d 112, 120 (3d Cir. 2000). If a claimant’s

impairment meets or equals one of the listed impairments, a claimant is

per se disabled under the regulations. 20 C.F.R. § 404.1520(d); Burnett,

220 F.3d at 119. However, to qualify for benefits by showing that an

impairment, or combination of impairments, is equivalent to a listed

impairment, the claimant bears the burden of presenting “medical

findings equivalent in severity to all the criteria for the one most similar

impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990) (emphasis in

original); 20 C.F.R. § 404.1520(d). An impairment, no matter how severe,

that meets or equals only some of the criteria for a listed impairment is

not sufficient. Zebley, 493 U.S. at 521.

         In this case, viewing the record as a whole, the Court finds that the

ALJ’s step-three determination is supported by substantial evidence.




                                      - 22 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 23 of 28




           1. Listing 12.05

     Here, Miller argues that his impairments meet or medically equal

listing 12.05. In pertinent part, listing 12.05 requires a claimant to meet

Section A or B of the listing criteria. 20 C.F.R. Part 404, Subpt P, App. 1

§ 12.05A, 12.05B. Section 12.05A is satisfied by demonstrating the

following: (1) significantly subaverage general intellectual functioning

evident in a claimant’s cognitive inability to function at a level required

to participate in standardized testing of intellectual functioning; (2)

significant deficits in adaptive functioning currently manifested by a

claimant’s dependence upon others for personal needs (i.e., toileting,

eating, dressing, or bathing); and (3) evidence with regard to the

claimant’s disorder, which demonstrates or supports the conclusion that

the claimant’s disorder began prior to the claimant turning 22. 20 C.F.R.

Part 404, Subpt P, App. 1 § 12.05A.

     Section 12.05B is satisfied by meeting paragraph one, two, and

three. 20 C.F.R. Part 404, Subpt P, App. 1 § 12.05B. Specifically,

paragraph one requires significantly subaverage general intellectual

functioning evidenced by: (a) a full scale (or comparable) IQ score of 70 or

below on an individually administered standardized test of general


                                   - 23 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 24 of 28




intelligence; or (b) a full scale (or comparable) IQ score of 71-75

accompanied by a verbal or performance IQ score (or comparable part

score) of 70 or below on an individually administered standardized test

of general intelligence.    20 C.F.R. Part 404, Subpt P, App. 1 §

12.05B(1)(a)-(b).

     Paragraph two requires evidence of significant deficits in adaptive

functioning currently manifested by extreme limitation of one, or marked

limitation of two, of the following areas of mental functioning: (a)

understand, remember, or apply information; (b) interact with others; (c)

concentrate, persist, or maintain pace; or (d) adapt or manage oneself. 20

C.F.R. Part 404, Subpt P, App. 1 § 12.05B(2)(a)-(d).

     Lastly, paragraph three requires evidence concerning the current

intellectual, adaptive functioning, and history of a claimant’s disorder

demonstrating or supporting the conclusion that the claimant’s disorder

began prior to the claimant turning 22. 20 C.F.R. Part 404, Subpt P, App.

1 § 12.05B(3).

     Here, the ALJ concluded that Miller’s medical impairments did not

meet listing 12.05 or any other relevant listings for mental disorders,

including listing 12.04 (Depressive, bipolar, and related disorders),


                                  - 24 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 25 of 28




listing 12.06 (Anxiety disorders), listing 12.10 (Autism spectrum

disorder), and listing 12.11 (Neurodevelopmental disorders). In making

this finding, the ALJ first considered the four broad functional areas set

forth in the “paragraph B” criteria, which is used in evaluating mental

disorders. (Tr. 15).

      To satisfy the “paragraph B” criteria, a claimant’s mental

impairments must result in at least one extreme or two marked

limitations in the following broad areas of functioning: (1) understanding,

remembering, or applying information; (2) interacting with others; (3)

concentrating, persisting, or maintaining pace; or (4) adapting or

managing themselves. (Tr. 16). A marked limitation means functioning

in an area independently, appropriately, effectively, and on a sustained

basis is seriously limited. (Tr. 16). An extreme limitation is the inability

to function independently, appropriately, or effectively, and on a

sustained basis. (Id.).

      In the present case, the ALJ concluded that Miller had moderate

limitations in all four areas of functioning, including (1) understanding,

remembering, or applying information; (2) interacting with others; (3)

concentrating, persisting, or maintaining pace; and (4) adapting or


                                   - 25 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 26 of 28




managing oneself. (Tr. 16). In support of his determination, the ALJ

explained that despite receiving an IQ score of 66 in August 2013, which

placed Miller in the mildly mental retardation range of mental abilities,

later in March 2018, Miller received an IQ score of 74. (Tr. 16). Thus,

Miller’s later score failed to meet the requisite IQ score of 70 or below

pursuant to the criteria set forth in listing 12.05. (Id.).

      Additionally, the ALJ noted other reasons why Miller’s medical

impairments failed to meet or medically equal the criteria for a listed

impairment. For example, the ALJ explained that Miller successfully

completed high school with supportive services; that he attended 60

percent of his classes in general education; that he did not need speech

therapy; and that he was described as cooperative and friendly at school.

(Id.). The ALJ also considered Miller’s mental status examinations and

found that based upon the record, Miller’s concentration and attention

was generally intact and that he did not experience difficulties with his

concentration with regard to preferred activities (i.e., video games,

television programs, and movies); that he could perform simple math

calculations and count to twenty by twos; that while his knowledge and

memory were impaired, his thought process and thought content were


                                    - 26 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 27 of 28




appropriate without psychosis; and that the record lacked evidence of

school-based therapy, psychiatric treatment, emergency room visits, or

hospitalizations that demonstrated uncontrolled symptoms. (Id.).

     With regard to whether Miller’s medical impairments satisfied

Section A or B of listing 12.05, the ALJ concluded that they did not.

Again, the ALJ explained that while Miller received an IQ score of 66 as

a child in August 2013, his later IQ score of 74 in March 2018,

demonstrated scores that fell outside the range required under listing

12.05. (Id.). Moreover, the ALJ explained that while Miller alleges that

his conditions are medically equivalent to listing 12.05, the record

contains no evidence of a medical opinion indicating that Miller’s medical

impairments are equivalent to listing 12.05 or any other listing. (Id.).

     Therefore, because the ALJ’s step three evaluation is supported by

substantial evidence, the Court finds no reason to disturb the ALJ’s

decision as to this issue.

     C. Substantial Evidence Supports the ALJ’s Decision

     In his last assignment of error, Miller argues that because the ALJ

erred on all of the issues mentioned above, the ALJ’s decision is not

supported by substantial evidence. As explained in our decision above,


                                  - 27 -
      Case 3:19-cv-01775-JFS Document 14 Filed 12/04/20 Page 28 of 28




we find that the ALJ’s assessment of the evidence in this case complied

with the dictates of the law and thus, was supported by substantial

evidence.

     To reiterate, this Court is not now tasked with revisiting these

factual issues, and we may not substitute our judgment for that of the

ALJ. Instead, we are limited to determining whether the ALJ provided

valid reasons for his evaluations and based his conclusions on substantial

evidence. Thus, finding that the ALJ provided adequate articulation for

these determinations which are grounded in substantial evidence, the

Court finds no basis for disturbing the ALJ’s determination on this

matter.

     An appropriate Order follows.


Dated: December 4, 2020                     s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge




                                  - 28 -
